Title: From John Adams to William Tudor, Sr., 17 September 1816
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy Sept 17. 1816

As in your favour of the fifth, you seem to regret “the Intermission of our Correspondence, your Renewall of it, may cost you  more than you expected, namely a Surfeit of it. I wrote you on the 9th. a little Volume, upon a frivolous Anecdote of the voluminous Baron De Grimm, which he has himself corrected in a Subsequent Period of his own Correspondence. As I find this Mystery is circulating in our Newspapers; I now Send you an original Note, form De Mably and another from Marmontell, which I pray you to return to me, by the Post.
My Letter to De Mably got Wind, among the Philosophers, Several of whom were pleased to make me French compliments upon it; particularly the Abby Morellet and Marmontell who particularly requesting to see it, I lent him the enclosed translation into French which I also request you to return. Marmontell, when he returned it sent with it the enclosed note. Morellet, Marmontell & afterwards Talleyrande made me many french compliments upon that poor letter which never merited notice that has been taken of it, or the noise which has been made about it. I soon went to England and then to Holland and had no more communication with De Mably till his pamphlet was printed which is well Known. yours as ever
John Adams